OPINION OF THE COURT
NAUGHTON, Judge:
Appellant contends that he was prejudiced by the sentence limitation terms of the pretrial agreement which were operative only if a punitive discharge was adjudged. In light of United States v. Castleberry, 18 M.J. 826 (ACMR 1984), and United States v. Holmes, 17 M.J. 830 (ACMR), pet. denied, 18 M.J. 438 (CMA 1984), we find this contention to be without merit. Such provisions are not violative of public policy. We have considered the remaining assignments of error and find them to be without merit.
The findings of guilty and the sentence are affirmed.
Judge COHEN concurs.1